IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                     FILED
                                                                  September 10, 2008
                                 No. 07-30925
                               Summary Calendar                 Charles R. Fulbruge III
                                                                        Clerk

UNITED STATES OF AMERICA

                                             Plaintiff-Appellee

v.

MARION CATALANO

                                             Defendant-Appellant


                 Appeal from the United States District Court
                    for the Western District of Louisiana
                         USDC No. 6:06-CR-60079-1


Before HIGGINBOTHAM, BARKSDALE, and ELROD, Circuit Judges.
PER CURIAM:*
      Marion Catalano appeals his sentence following his guilty plea conviction
for possession of child pornography. He argues that, in light of Gall v. United
States, 128 S. Ct. 586 (2007), the district court committed procedural error in
sentencing him when it refused to consider important factors under 18 U.S.C.
§ 3553(a) regarding his health and need for psychological treatment. He argues
that the district court relied on case law of this court that likely has not survived



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 07-30925

Gall and that such case law had a “chilling effect” on the district court
concerning the appropriate weight to give to his mitigating circumstances.
      A review of the record indicates that the district court did not refuse to
consider Catalano’s health conditions in sentencing him. Immediately before
and after pronouncing Catalano’s sentence, the district court explicitly stated
that it took into account his health issues. There is no indication in the record
of any chilling effect concerning the weight accorded Catalano’s mitigating
circumstances.
      Accordingly, the judgment of the district court is AFFIRMED.




                                       2